DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 5 and 11 in the reply filed on 04/22/2022 is acknowledged.
Applicant’s amendment of claims 1-4 and 8-10 in the reply filed on 04/22/2022 is acknowledged.
Claims 1-4 and 6-10 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Matsukizono, US 2019/0273168, taken with Makita et al., US 2016/0247831 discloses all limitations of claim 1 except for that  “a third gate electrode provided on the first insulating film, a fifth insulating film provided on the third gate electrode, an oxide semiconductor layer provided on the fifth insulating film, a third insulating film provided on the oxide semiconductor layer, and a second gate electrode provided on the third insulating film.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 10, Matsukizono, US 2019/0273168, taken with Makita et al., US 2016/0247831 discloses all limitations of claim 10 except for that  “forming a fifth insulating film on the third gate electrode, forming an oxide semiconductor layer directly above the third gate electrode and the fifth insulating film, forming a third insulating film on the oxide semiconductor layer, and forming a second gate electrode on the third insulating film; the polycrystalline silicon layer is a layer with a channel of the first transistor formed therein; the oxide semiconductor layer is a layer with a channel of the second transistor formed therein; the first insulating film and the third insulating film are SiOx films; the second insulating film is an SiNx film including hydrogen, and the oxide semiconductor layer is formed not overlapping the second insulating film.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893